                     Case 1:20-cv-01738-KPF Document 12 Filed 04/20/20 Page 1 of 2




  Connell Foley LLP                                                                            Michael J. Crowley
  888 Seventh Avenue                                                                                         Partner
  9th Floor                                                                                Direct Dial 212.307.3702
  New York, NY 10106
                                                                                        MCrowley@connellfoley.com
  P 212.307.3700 F 212.262.0050




                                                                April 17, 2020
            VIA ECF


                                                                     MEMO ENDORSED
            Hon. Katherine Polk Failla
            United States District Court
            Southern District of New York
            40 Foley Square, Room 2103
            New York, New York 10007

                   Re:      The Phoenix Companies Inc., now known as The Nassau Companies of New
                            York v. Concentrix Insurance Administration Solutions Corporation
                            Docket No.: 20-cv-01738 (KPF)

            Dear Judge Polk Failla,

                   We represent the defendant-counterclaimant Concentrix Insurance Administration
            Solutions Corporation (“Concentrix”) and we write in accordance with Section 9(C)(ii) of this
            Court’s rules to submit this letter motion for permission to file the Answer with Counterclaim
            under seal.

                   Plaintiff The Phoenix Companies, Inc., now known as The Nassau Companies of New
            York (“Phoenix”) filed a Complaint seeking monetary damages arising from an alleged breach of
            a Master Services Agreement dated December 23, 2016 (“MSA”) entered into between Phoenix
            and Concentrix.

                   Pursuant to MSA § 15.1(b), “the terms of this Agreement . . . will constitute Confidential
            Information,” which “each party will,” per § 15(2)(a), “strictly maintain” in confidence.
            Additionally, numerous documents referenced and quoted from in the allegations of the Complaint
            were marked “confidential” or “proprietary and confidential” by Concentrix.

                   Phoenix filed a motion with the Court for an Order granting leave to file the Complaint
            under seal. The Court granted Phoenix’s motion and issued an Order dated February 27, 2020 that
            the Complaint shall be placed under seal, a true and correct copy of which is attached hereto.

                   Concentrix’s Answer to the Complaint and Counterclaim cite to the MSA and other
            confidential and proprietary information related to the MSA, Phoenix’s allegations in the




5411234-2
              Case 1:20-cv-01738-KPF Document 12 Filed 04/20/20 Page 2 of 2
     Hon. Katherine Polk Failla
     April 17, 2020
     Page 2


     Complaint and Concentrix’s claims for breach of the MSA and damages.

              Concentrix believes that the Complaint, Answer and Counterclaim and the citations and
     quotations therein contain confidential and proprietary information, including, but not limited to
     its pricing, terms and conditions, and customer solutioning.

            Concentrix has informed Phoenix’s counsel of its belief and position that the sealing order
     needs to remain in place to protect its confidential and proprietary information.

            Accordingly, Concentrix requests its Answer and Counterclaim be filed under seal. A
     proposed Order accompanies this application.


                                                         Respectfully submitted,

                                                         /s/ Michael J. Crowley

                                                         Michael J. Crowley

     MJC/mc

     cc:         VIA ECF
                 Bryan F. Lewis, Esq.
                 LEWIS JOHS AVALLONE
                 AVILES, LLP
                 One CA Plaza, Suite 225
                 Islandia, New York 11749

Application GRANTED. Defendant is permitted to file its Answer and
Counterclaim under seal, such that it is viewable to the Court and parties
only.

Dated:      April 17, 2020                             SO ORDERED.
            New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE




     5411234-2
